                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 1 of 7


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                CITY OF HENDERSON
                                   6            Nicholas G. Vaskov, Esq. (Bar No. 8298)
                                                Brian R. Reeve, Esq. (Bar No. 10197)
                                   7            Kristina E. Gilmore, Esq. (Bar No. 11564)
                                                240 Water Street, MSC 144
                                   8            Henderson, Nevada 89015
                                                Telephone: 702-267-1231
                                   9            Fax: 702-267-1201
                                                Email: brian.reeve @ cityofhenderson.com
                               10               Attorneys for Defendant
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                     DISTRICT OF NEVADA
                               13                                                              )
                                                DANIEL S. KING,                                )
                               14                                                              )  Case No.: 2:19-cv-01129-JAD-BNW
                                                               Plaintiff,                      )
                               15                                                              )
                                                       vs.                                     )  STIPULATION AND ORDER TO
                               16                                                              )  EXTEND DISCOVERY
                                                CITY OF HENDERSON,                             )
                               17                                                              )  (Third Request)
                                                               Defendant.                      )
                               18
                               19                      Plaintiff DANIEL S. KING and Defendant CITY OF HENDERSON, by and through their
                               20               counsel of record, hereby STIPULATE AND AGREE that the current discovery cutoff date of
                               21               September 10, 2020, be continued for a period of ninety (90) days up to and including December
                               22               9, 2020. This is the third extension to the discovery period that has been requested in this matter.
                               23               The original discovery period, as set forth in ECF No. 23, set the discovery cut-off at April 13, 2020.
                               24               1.     DISCOVERY COMPLETED TO DATE:
                               25                      Plaintiff DANIEL S. KING and Defendant CITY OF HENDERSON, each made their initial
                               26               disclosures required under Fed. R. Civ. P. 26(a)(1)(A), on December 16, 2019, in accordance with
                               27               the Stipulated Discovery Plan and Scheduling Order (ECF No. 23):
                               28                      1.      Plaintiff served his First Supplement to Plaintiff’s Initial Disclosures on January 17,
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 2 of 7


                                   1            2020. Plaintiff served his Second Supplement to Plaintiff’s Initial Disclosures on May 8, 2020.
                                   2            Plaintiff served his Third Supplement to Plaintiff’s Initial Disclosures on May 15, 2020. Plaintiff
                                   3            served his Fourth Supplement to Plaintiff’s Initial Disclosures on August 4, 2020.
                                   4                   2.      Defendant served “City of Henderson’s First Supplement to Its Initial Disclosures”
                                   5            on March 10, 2020. Defendant served “City of Henderson’s Second Supplement to Its Initial
                                   6            Disclosures” on March 18, 2020.
                                   7                   The parties entered into a Stipulated Protective Order (ECF No. 32), which was approved by
                                   8            this Court on March 3, 2020. An agreement on the terms of the Stipulated Protective Order was a
                                   9            prerequisite for full production of requested and relevant documentation in this case, as relevant
                               10               material in this case would include the contents of public employee personnel files and internal
                               11               affairs investigations of the City of Henderson Police Department.
                               12                      Plaintiff propounded the following written discovery to Defendant:
                               13                      1.      “ Plaintiff’s First Set of Requests for Production of Documents,” which were served
                               14               by mail on January 17, 2020, and amended on January 18, 2020; Defendant served “City of
                               15               Henderson’s Response to Plaintiff’s Amended First Set of Requests for Production of Documents”
                               16               on March 10, 2020;
                               17                      2.      “Plaintiff’s First Set of Interrogatories,” which were served by mail on January 18,
                               18               2020; Defendant served “City of Henderson’s Response to Plaintiff’s First Set of Interrogatories”
                               19               on February 20, 2020;
                               20                      3.      “Plaintiff’s First Set of Requests for Admissions,” which were served by mail on
                               21               April 3, 2020; Defendant served “City of Henderson’s Response to Plaintiff’s First Set of Requests
                               22               for Admissions” on April 30, 2020;
                               23                      4.      “Plaintiff’s Second Set of Requests for Production of Documents,” which were served
                               24               by mail on April 3, 2020; Defendant served “City of Henderson’s Response to Plaintiff’s Second
                               25               Set of Requests for Production of Documents” on April 30, 2020; and
                               26                      5.      “Plaintiff’s Third Set of Requests for Production of Documents,” which were served
                               27               by mail on April 20, 2020; Defendant served “City of Henderson’s Response to Plaintiff’s Second
                               28               Set of Requests for Production of Documents” on May 20, 2020.

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 2 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 3 of 7


                                   1                   Defendant propounded the following written discovery to Plaintiff:
                                   2                   1.      “Defendant City of Henderson’s First Set of Requests for Production of Documents
                                   3            to Plaintiff Daniel S. King,” which were served by mail on February 26, 2020; Plaintiff served
                                   4            “Objections and Responses to Defendant City of Henderson’s First Set of Requests for Production
                                   5            of Documents to Plaintiff Daniel S. King” on May 8, 2020, and, subsequently, “Amended Objections
                                   6            and Responses to Defendant City of Henderson’s First Set of Requests for Production of Documents
                                   7            to Plaintiff Daniel S. King” on May 15, 2020; and
                                   8                   2.      “Defendant City of Henderson’s First Set of Interrogatories to Plaintiff Daniel S.
                                   9            King,” which also were served by mail on February 26, 2020; Plaintiff served “Objections to
                               10               Defendant City of Henderson’s First Set of Interrogatories to Plaintiff Daniel S. King,” on May 8,
                               11               2020, and “Objections and Responses to Defendant City of Henderson’s First Set of Interrogatories
                               12               to Plaintiff Daniel S. King,” on May 15, 2020.
                               13                      3.      “Defendant City of Henderson’s Second Set of Interrogatories to Plaintiff Daniel S.
                               14               King,” which were served on August 10, 2020. Plaintiff’s objections and responses are not yet due.
                               15                      4.      On August 6, 2020, Defendant provided notice to Plaintiff of its intent to serve
                               16               subpoenae duces tecum on the custodians of records for the following health care providers: (1)
                               17               Keith G. Boman, M.D., of Davita Medical Group/Wellhealth Quality Care; (2) Abraham Fakhouri,
                               18               M.D., of Nevada Family Care & Wellness Center; (3) Prem K. Kittusamy, M.D.; and (4) Kelly
                               19               Rowe, F.N.P., of Nevada Family Care & Wellness Center. On August 10, 2020, the notice was
                               20               amended and an additional subpoena duces tecum was added to the custodian of records for the
                               21               following health care provider: Cres Miranda, M.D. These third-party subpoenae were issued for
                               22               the purpose of obtaining medical records of Plaintiff related to the pending matter. Defendant set
                               23               the response date for each subpoena duces tecum as August 26, 2020.
                               24               2.     DISCOVERY YET TO BE COMPLETED:
                               25                      Plaintiff intends to take the following depositions:
                               26                      1.      David Burns;
                               27                      2.      Joe Cabanban;
                               28                      3.      Michael Denning;

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 3 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 4 of 7


                                   1                   4.      Wendy Medura Krincek, Esq.; and
                                   2                   5.      Latesha Watson;
                                   3                   Names made be added to, or omitted from, this list, based on depositions taken and the
                                   4            review of the document production.
                                   5                   Defendant intends to take the deposition of Plaintiff Daniel S. King and may schedule other
                                   6            depositions following a review of Plaintiff’s responses received to its discovery requests.
                                   7            3.     REASONS WHY REMAINING DISCOVERY HAS NOT YET BEEN COMPLETED:
                                   8                   The parties got a late start on the discovery process due Plaintiff initially filing his complaint
                                   9            pro se. The stipulated discovery plan was filed six weeks into the originally-requested 180-day
                               10               discovery period. Only four months remained of the original discovery period by the time the parties
                               11               made their respective initial disclosures. While the parties understood that a 180-day likely would
                               12               be insufficient because of the large number of potential witnesses to be deposed, the parties decided
                               13               to opt for the standard 180-day discovery period at the onset and to request additional time based on
                               14               what has transpired.
                               15                      Discovery has not been completed due to a number of issues that have arisen:
                               16                      1.      The limited shutdown of operations due to the COVID-19 coronavirus, which has
                               17               affected law firms, governmental agencies, and the courts, has slowed down the discovery process
                               18               in this case. Work has proceeded on this case throughout the shutdown period, but it has proceeded
                               19               much more slowly than it would have during ordinary times.
                               20                      2.      Defendant filed “Defendant City of Henderson’s Motion to Dismiss, or in the
                               21               Alternative, for a Stay Pending Arbitration” (ECF No. 9) on October 14, 2019. In response, Plaintiff
                               22               filed not only an opposition (ECF No. 17), but also “Plaintiff’s Countermotion for Leave of Court
                               23               to File First Amended Complaint” (ECF No. 18).
                               24                              a.      Defendant withdrew its motion to compel arbitration aspect of “Defendant
                               25               City of Henderson’s Motion to Dismiss, or in the Alternative, for a Stay Pending Arbitration” (ECF
                               26               No. 29).
                               27                              b.      On July 2, 2020, United States Magistrate Judge Brenda N. Weksler issued
                               28               her Report and Recommendations regarding the pending motion (ECF No. 36). In the Report and

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 4 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 5 of 7


                                   1            Recommendations, it was recommended to the presiding United States District Court Judge that
                                   2            Plaintiff be allowed to proceed on his first claim for relief (unlawful skin color-based discrimination
                                   3            in violation of 42 U.S.C. § 2000e-2(a)) and his third claim for relief (unlawful skin color-based
                                   4            discrimination in violation of NRS 613.330(1). It was further recommended that Plaintiff’s second
                                   5            claim for relief (unlawful retaliation) be dismissed without prejudice with leave granted to amend.
                                   6            Finally, it was recommended that Plaintiff’s countermotion for leave to amend be denied, as the
                                   7            proposed fourth claim for relief under 42 U.S.C. § 1981 was futile.
                                   8                           c.      On July 21, 2020, this Court entered its Order Adopting Report and
                                   9            Recommendations (ECF No. 37). The Court allowed Plaintiff until August 10, 2020, to file an
                               10               amended complaint to correct any deficiencies related to the second claim for relief, for unlawful
                               11               retaliation.
                               12                              d.      On August 10, 2020, Plaintiff filed his Second Amended Complaint (ECF No.
                               13               38).
                               14                              e.      Defendant’s response to Plaintiff’s Second Amended Complaint is due on
                               15               August 20, 2020.
                               16                              f.      The additional time requested will allow the parties to conduct discovery on
                               17               matters newly asserted in the Second Amended Complaint and Defendant’s response thereto.
                               18                       3.     A large number of individuals with knowledge of the material allegations in the
                               19               complaint were identified by Plaintiff pursuant to Fed. R. Civ. P. 26(a)(1)(A). Once Defendant files
                               20               its answer and identifies its defenses, and once written responses to the discovery requests made
                               21               under Fed. R. Civ. P. 34 are made, the number of individuals who may need to be deposed may
                               22               expand beyond that set forth above.
                               23                       4.     Plaintiff has had very limited availability during the last two months, both because
                               24               of increased work demands and because of his continuing to obtain a promotion to sergeant. Testing
                               25               and interviews for the promotion were set for the month of August and the first few day of
                               26               September 2020.
                               27                       5.     The parties were involved in extensive discussions to resolve discovery disputes over
                               28               responses to written discovery. It appears at the present time that the matters have been resolved or

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 5 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 6 of 7


                                   1            soon will be resolved without the need for motions to be filed, although that is subject to change.
                                   2            4.     REVISED DISCOVERY PLAN:
                                   3                   1.      Discovery Cut-Off Date: December 9, 2020.
                                   4                   2.      Dispositive Motions: The date for filing dispositive motions shall be not later than
                                   5            February 8, 2021. This date is 60 days after the new discovery cut-off date. This additional time
                                   6            is to place the deadline past the holiday period.
                                   7                   3.      In the event that the discovery period is extended from the discovery cut-off date set
                                   8            forth in this Stipulation and Order to Extend Discovery (Third Request), the date for filing
                                   9            dispositive motions shall be extended for the same duration, to be not later than 30 days from the
                               10               subsequent discovery cut-off date.
                               11                      4.      Pretrial Order: The date for filing the joint pretrial order shall be not later than
                               12               March 10, 2021, 30 days after the date set for filing dispositive motions. In the event that
                               13               dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 30
                               14               days after decision on the dispositive motions or until further order of the court.
                               15                      5.      Additional Extensions of the Discovery Period: The last day for the parties to file
                               16               their Motion and/or Stipulation to Extend Discovery shall be November 18, 2020, 21 days prior to
                               17               the revised discovery cut-off.
                               18                      6.      Any discovery deadline not extended in accordance with the Revised Discovery Plan
                               19               set forth above shall remain controlled by the Stipulated Discovery Plan and Scheduling Order (ECF
                               20               No. 23), as approved by the Court on December 3, 2019.
                               21               ....
                               22               ....
                               23               ....
                               24               ....
                               25               ....
                               26               ....
                               27               ....
                               28               ....

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 6 of 7
                                                Case 2:19-cv-01129-JAD-BNW Document 41
                                                                                    39 Filed 08/21/20
                                                                                             08/19/20 Page 7 of 7


                                   1                   No trial date has yet been ordered.
                                   2
                                   3            DATED: August 19, 2020.                               DATED: August 19, 2020.
                                   4            LAW OFFICES OF ROBERT P. SPRETNAK                     CITY OF HENDERSON
                                   5            By: /s/ Robert P. Spretnak                            By: /s/ Brian R. Reeve
                                                   Robert P. Spretnak, Esq.                              Nicholas G. Vaskov, Esq.
                                   6                                                                     Brian R. Reeve, Esq.
                                                Attorney for Plaintiff                                   Kristina E. Gilmore, Esq.
                                   7
                                                8275 S. Eastern Avenue, Suite 200                     Attorneys for Defendant
                                   8            Las Vegas, Nevada 89123
                                                                                                      240 Water Street, MSC 144
                                   9                                                                  Henderson, Nevada 89015
                               10
                               11
                               12                                                    IT IS SO ORDERED.
                               13
                                                   IT IS SO ORDERED
                                                                                     _______________________________________________
                               14                  DATED: 5:56 pm, AugustUNITED
                                                                          20, 2020
                                                                                STATES MAGISTRATE JUDGE
                               15
                               16
                                                   _________________________________
                               17                  BRENDA WEKSLER
                               18                  UNITED STATES MAGISTRATE JUDGE
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 7 of 7
